Name: Commission Regulation (EC) NoÃ 314/2006 of 22 February 2006 opening a standing invitation to tender for the resale on the internal market of paddy rice held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  Europe;  marketing
 Date Published: nan

 23.2.2006 EN Official Journal of the European Union L 52/14 COMMISSION REGULATION (EC) No 314/2006 of 22 February 2006 opening a standing invitation to tender for the resale on the internal market of paddy rice held by the Spanish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 7(4) and (5) thereof, Whereas: (1) Commission Regulation (EEC) No 75/91 (2) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies. (2) In view of the situation on the Community market in rice, a standing invitation to tender should be opened for the resale on the internal market of some 31 309 tonnes of paddy rice held by the Spanish intervention agency. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Under the conditions laid down in Regulation (EC) No 75/91, the Spanish intervention agency shall launch a standing call for tenders for the resale on the internal market of the quantities of paddy rice held by it, as set out in the Annex to this Regulation. Article 2 1. The time limit for submission of tenders under the first partial invitation to tender shall be 8 March 2006. 2. The closing date for the submission of tenders for the last partial invitation to tender shall be 28 June 2006. 3. Tenders shall be lodged with the Spanish intervention agency: Fondo EspaÃ ±ol de GarantÃ ­a Agraria (FEGA) Beneficencia 8 E-28004 Madrid TÃ ©lex 23427 FEGA E Fax (34) 915 21 98 32, 915 22 43 87 Article 3 Article 19 of Regulation (EEC) No 75/91 notwithstanding, no later than the Tuesday of the week following the expiry of the deadline for submitting tenders the Spanish intervention agency shall inform the Commission of the quantity and average prices of the various lots sold, broken down by group where appropriate. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 247/2006 (OJ L 42, 14.2.2006, p. 1). (2) OJ L 9, 12.1.1991, p. 15. ANNEX Groups 1 Quantity (approximate) 31 309 t Harvest years 2003 Rice types all